Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-2, 11, and 13-14 is the inclusion therein of the limitations of the controller is configured to calculate a target value PN of a number of the multiplied signals that are generated in a case where the Nth signal change occurs, based on PN=PAN+(PN-1-PRN-1), where PN-1 is a target value of a number of the multiplied signals that are generated in a case where an [N-1]th signal change occurs in the detection signal, PRN-1 is a number of the multiplied signals that are actually generated during an [N-1]th detection time period that is a period of time from the [N-1]th signal change to the Nth signal change, and PAN is a standard value of a number of the multiplied signals for an Nth detection time period, in a case where an actual length TRN-1 of the [N-1]th detection time period is equal to or longer than a predetermined first time and equal to or shorter than a predetermined second time, the controller is configured to generate the multiplied signals for each time calculated as [TEN/PN] in the case where the Nth signal change occurs, where TEN is a standard value of a length of the Nth detection time period, and in a case where the actual length TRN-1 is shorter than the predetermined first time, the controller is configured to generate the multiplied signals for each time calculated as [(2xTEN-TRN-1)/PN] in the case where the Nth signal change occurs. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
The primary reason for the indication of the allowability of claims 3-10, 12, and 15-16 is the inclusion therein of the limitations of the controller generates the plurality of multiplied signals as a result of occurrence of an Nth signal change in the detection signal after starting to move the carriage, N-1 of an [N-1]th detection time period that is a period of time from an [N-1]th signal change to an Nth signal change is equal to or longer than a predetermined first time and equal to or shorter than a predetermined second time, the controller is configured to: calculate a target value PN of a number of the multiplied signals that are generated in a case where the Nth signal change occurs, based on PN=PAN+(PN- 1-PRN-1), where PRN-1 is a number of the multiplied signals that are actually generated during the [N-1]th detection time period, and PAN is a standard value of a number of the multiplied signals for an Nth detection time period, and generate the multiplied signals for each time calculated as [TEN/PN] in a case where the Nth signal change occurs, where TEN is a standard value of a length of the Nth detection time period, and in a case where the actual length TRN-1 is longer than the predetermined second time, the controller is configured to: calculate the target value PN of the number of the multiplied signals that are generated in the case where the Nth signal change occurs, based on PN=(MN- 1+1)xPAN+(PN-1-PRN-1), where MN-1 is a number of the encoder slits that are not detected during the [N-1] detection time period, and generate the multiplied signals for each time calculated as [(2xTEN- TRN-1+M N-1XCN-1)/PN] in the case where the Nth signal change occurs, where CN-1 is a standard value of a length of the [N-1]th detection time period. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 10,035,344 B2 to Koizumi et al. (see abstract and claims) is considered to be the closest prior art which discloses a printhead configured to discharge printing material onto the plurality of printing areas; a linear encoder scale having slits and provided on the circumference of the rotating member along a rotation direction; a plurality of encoder sensors provided at different positions in the rotation direction of the linear encoder scale, and configured to detect the slits of the linear encoder scale; and an adjustment unit configured to adjust a timing of discharge from the printhead by using a detection result by at least one of the encoder sensors, wherein the adjustment unit adjusts a timing of .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. .
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853